Citation Nr: 0903795	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical degenerative disc disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
granted a claim for service connection for cervical 
degenerative disc disease with protrusion of a disc at C5-C6, 
assigning an evaluation of 10 percent, effective November 24, 
2004.  This issue was remanded by the Board in April 2008 for 
further development. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDING OF FACT

The veteran's service-connected cervical degenerative disc 
disease is manifested by limitation of motion of the cervical 
spine of forward flexion of 70 degrees, extension of 30 
degrees, right lateral flexion of 40 degrees, left lateral 
flexion of 10 degrees, right lateral rotation of 70 degrees, 
and left lateral rotation of 70 degrees, with no evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for cervical degenerative disc disease have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in January 2005 and April 2008  fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the veteran 
was sent a letter in June 2006, which described how 
appropriate disability ratings and effective dates were 
assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with a VA examination for his 
cervical spine disability in April 2005.  The Board 
acknowledges that the April 2008 remand directed that the 
veteran be afforded a new VA examination.  The veteran was 
scheduled for such an examination on September 13, 2008, for 
which he failed to report.  The veteran was rescheduled for 
this examination on October 6, 2008.  He failed to report for 
this examination as well.  The Board notes that the veteran 
was sent letters on August 5, 2008, and September 25, 2008, 
informing him that he would be scheduled for examinations and 
that failure to report for these examinations could result in 
the denial of his claim.  In addition, the Board specifically 
informed the veteran in the April 2008 remand that failure to 
appear at an examination as requested, without good cause, 
could adversely affect his claim, to include denial.  The 
veteran has offered no good cause for his failure to report 
for these scheduled examinations.  As such, the Board must 
proceed to adjudicate this claim based upon the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2008), indicating that, 
when, as here, the appeal arose from an original claim for 
compensation (including a situation where the veteran has 
timely appealed the initial rating assigned following the 
grant of service connection), the Board must decide the claim 
based on the other evidence of record.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 10 percent 
under Diagnostic Code 5242 for his service-connected 
degenerative disc disease of the cervical spine with 
protrusion of a disc at C5-C6, effective November 24, 2004.  
The veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim was received in November 2004, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in April 2005.  At this examination, the 
veteran reported that he had pain in his neck area every 
morning.  In the past, he tried different pillows to sleep on 
and different mattresses but he has continued to have 
difficulty.  He has never worn a neck collar.  He reported 
monthly flare-ups, where the neck is much worse and he has 
further loss of range of motion.  The veteran did not 
complain of decreased range of motion upon repetitive 
motions.  His cervical spine flexion was recorded at 70 
degrees, his extension at 30 degrees, his right lateral 
flexion at 40 degrees, his left lateral flexion at 10 
degrees, his right lateral rotation at 70 degrees, and his 
left lateral rotation at 70 degrees.  He was noted as having 
a loss of 30 degrees of motion because of pain in the left 
neck with evidence of a mild weakness and fatigue in the neck 
area but no incoordination.  The examiner diagnosed the 
veteran with severe cervical degenerative disc disease 
protrusion of a disc at the C5-C6 level.  He further noted 
that the veteran had functional impairment of no prolonged 
working overhead or holding his neck in one position and has 
a problem of rarely frequent flare-ups of the neck being 
worse with more pain and stiffness present. 

The Board acknowledges that the veteran has been noted in VA 
treatment records as complaining of neck pain, which 
radiates, and a pinching sensation.  See VA treatment 
records, May 2006, June 2007, and August 2008.  The veteran 
has also complained of left arm numbness down to his fingers 
and right arm numbness and tingling, and he has been noted as 
having spondylosis predominantly at C5/6 and to a lesser 
extent at C4/5 with multilevel desiccation.  See VA treatment 
records, May 2006, June 2007, and August 2007.  At the June 
2007 hearing, the veteran reported that he experiences muscle 
spasms in the right shoulder and tingling down his cervical 
spine. 

Upon review of the claims folder, the Board finds no evidence 
indicating that the veteran's forward flexion of the cervical 
spine has been limited in range to between 16 and 30 degrees, 
or to a combined range of motion of 170 degrees or less.  As 
such, a 20 percent rating based on limitation of motion under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned.  In addition, the claims folder 
contains no evidence indicating that the veteran experiences 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board also notes that the veteran was not diagnosed with 
either favorable or unfavorable ankylosis of the entire 
cervical spine, or unfavorable ankylosis the entire spine.  
Therefore, a higher rating may not be awarded on the basis of 
ankylosis either.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that there is no indication in the 
medical evidence of record that the veteran has experienced 
any incapacitating episodes.  As such, an increased rating 
cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
In light of the veteran's complaints of radiating pain, 
numbness, and spasms, the Board has considered whether a 
separate rating may be warranted based on neurological 
manifestations.  Unfortunately, as the veteran failed to 
report for both of his scheduled VA examinations, the Board 
was unable to determine whether the veteran's disability 
resulted in objective neurologic abnormalities.  While the 
Board acknowledges his subjective complaints, there is no 
medical evidence of record of any objective neurologic 
manifestations.  As such, a separate rating cannot be 
assigned under this criteria. 

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the veteran has complained of mild weakness and fatigue in 
the neck area.  See VA examination report, April 2005.  
However, he has not complained of decreased range of motion 
upon repetitive testing or incoordination.  Therefore, as the 
veteran has not reported decreased range of motion upon 
repetitive testing or incoordination, and his complaints of 
weakness and fatigue are described only as mild, the Board 
finds that the veteran is adequately compensated with his 
current 10 percent rating, and that additional compensation 
need not be assigned according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the veteran indicated at the June 2007 
hearing that he was unable to continue working at United 
Parcel Service and Winn-Dixie Warehouse, as his neck 
disability prevented him from doing physical work.  However, 
he also indicated at this hearing that he left his most 
recent job at Home Depot to go back to school.  Therefore, as 
the veteran quit his most recent job to return to school, and 
there is no objective evidence of record reflecting that the 
veteran's cervical spine disability caused marked 
interference with this job prior to his quitting, the Board 
concludes that it has not been shown by the overall evidence 
of record that the veteran's work suffered marked 
interference as a result of his disability beyond that 
contemplated by the Schedule for Rating Disabilities.  In 
addition, the Board notes that the examiner at the April 2005 
VA examination indicated that the veteran had functional 
impairment in terms of prolonged working overhead or holding 
his neck in one position.  However, this examiner did not 
indicate that the veteran's cervical spine disability caused 
marked interference with his employment.  While the examiner 
noted the veteran's complaints that he worked at United 
Parcel Service for a period but was unable to continue, he 
further noted that the veteran had been working for the past 
2 and a half years as a night security guard.  No marked 
interference with this job was noted.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
cervical degenerative disc disease is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


